Citation Nr: 0719984	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-21 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include headaches, dizziness, 
and blurred vision.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include depression, anxiety, and 
dysthymic disorder.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for sleep apnea.

(The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a skin disorder, to include knots, lumps, a 
rash, a lipoma, a swollen node, and cysts as due to herbicide 
exposure in Vietnam, will be addressed in a separate and 
forthcoming decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
October 1966, from July 1967 to October 1969, and from 
February 1970 to December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006) that reversed a decision of the Board 
denying service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.  

In the present case, the pending action in the Haas case 
impacts the issue of whether new and material evidence has 
been submitted to reopen a claim of service connection for a 
skin disorder, to include knots, lumps, a rash, a lipoma, a 
swollen node, and cysts as due to herbicide exposure in 
Vietnam.  This issue will be addressed in a separate and 
forthcoming decision once a final decision is reached in the 
Haas case.

The reopened claims of entitlement to service connection for 
a stomach disorder and a psychiatric disorder, as well as the 
issues of entitlement to service connection for PTSD and 
sleep apnea, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for residuals of a back injury was previously denied in 
multiple final decisions, the most recent of which was an 
unappealed March 2002 rating decision; evidence received 
since that decision has now been associated with the claims 
file for the first time but does not establish that a current 
back disorder is etiologically linked to service and, 
accordingly, does not raise a reasonable possibility of 
substantiating the claim.

2.  The veteran's claim for entitlement to service connection 
for residuals of a head injury was previously denied in 
multiple final decisions, the most recent of which was an 
unappealed March 2002 rating decision; evidence received 
since that decision has now been associated with the claims 
file for the first time but does not establish that a current 
head injury disorder is etiologically linked to service and, 
accordingly, does not raise a reasonable possibility of 
substantiating the claim.

3.  The veteran's claim for entitlement to service connection 
for a stomach disorder was previously denied in a September 
1981 Board decision; evidence received since that decision 
has now been associated with the claims file for the first 
time, relates to the question of whether a current stomach 
disorder is etiologically linked to service, and raises a 
reasonable possibility of substantiating the claim.

4.  The veteran's claim for entitlement to service connection 
for a psychiatric disorder was previously denied in multiple 
final decisions, the most recent of which was an unappealed 
March 2002 rating decision; evidence received since that 
decision has now been associated with the claims file for the 
first time, relates to the question of whether a current 
psychiatric disorder is etiologically linked to service, and 
raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim for entitlement to service connection for residuals 
of a back injury.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 
7104, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156, 
3.159 (2006).

2.  New and material evidence has not been received to reopen 
a claim for entitlement to service connection for residuals 
of a head injury, to include headaches, dizziness, and 
blurred vision.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 
7104, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156, 
3.159 (2006).

3.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a stomach 
disorder.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156, 3.159 (2006).

4.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a psychiatric 
disorder, to include depression, anxiety, and dysthymic 
disorder.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Under these laws and regulations, 
VA has a duty to assist claimants with the development of 
facts, albeit only for claims considered on a de novo basis, 
and has a duty to notify the claimant of the evidence 
necessary to substantiate his or her claims, including with 
applications to reopen previously denied claims. 

In the present case, in which only claims to reopen are 
addressed in the REASONS AND BASES section of this decision, 
the Board is satisfied that the RO met VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claims in an October 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA requires, in the context of a 
claim to reopen on the basis of new and material evidence, 
that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
the type of evidence and information that would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the present case, the Board observes that the claims that 
are presently being adjudicated were addressed in accordance 
with the requirements of Kent in the aforementioned October 
2004 VCAA letter, notwithstanding the fact that this letter 
preceded the issuance of the Kent decision.  The RO notified 
the veteran that he needed to submit evidence received by the 
RO for the first time ("new") and that the evidence must 
relate to the unestablished facts that provided a basis for 
the prior denials and must raise a reasonable possibility of 
substantiating the claims.  This language is entirely 
consistent with the current provisions of 38 C.F.R. 
§ 3.156(a), described in further detail below.

In the October 2004 VCAA letter, the veteran was also advised 
to submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the Court in Mayfield v. Nicholson, 20 Vet. App. 
537 (2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In this regard, the Board observes that, in a March 2006 
letter, the RO provided the veteran with a detailed 
description of VA's practices in assigning both disability 
evaluations and effective dates for those evaluations.  In 
any event, any potential deficiencies of Dingess notification 
would not prove prejudicial in this instance, as this appeal 
involves only service connection claims.  With service 
connection cases, no disability rating or effective date is 
assigned when service connection is denied.  Also, in cases 
where service connection is granted, it is the responsibility 
of the agency of original jurisdiction (here, the RO) to 
address any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Applicable laws and regulations

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, 
however, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

Under 38 C.F.R. § 3.156(a) (the revised provisions of which 
are effective in this case because the veteran's claim was 
received in August 2004, subsequent to the August 29, 2001 
date upon which the current version of this regulation was 
effectuated), "new and material evidence" means evidence 
not previously submitted to agency decisionmakers which, by 
itself or in connection with evidence previously included in 
the record, "relates to an unestablished fact necessary to 
substantiate the claim." Such evidence must also "raise a 
reasonable possibility of substantiating the claim."



III.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of back and head injuries

In this case, the veteran's initial claims for entitlement to 
service connection for residuals of back and head injuries 
were denied in a June 1980 rating decision.  The veteran 
appealed this decision to the Board, but the Board, in a 
September 1981 decision, also denied both claims.

In its September 1981 decision, the Board observed that there 
was no clinical evidence to support a finding of any chronic 
disability in service as the result of the reported back and 
head injuries.  The Board further noted that the veteran had  
osteoporosis and scoliosis of the back that was 
congenital/developmental in nature and was not found to have 
undergone a superimposed trauma in service.  This decision is 
final under 38 U.S.C.A. § 7104(a).  

For purposes of the present case, however, the Board has re-
reviewed the medical records contained in the claims file at 
the time of the September 1981 decision and observes that the 
veteran's September 1980 VA orthopedic examination report 
contains a diagnosis of chronic lower back syndrome, although 
with no objective clinical findings.  An accompanying 
examination report also contains a diagnosis of a head injury 
by history, with no residuals, although the veteran was 
treated for headaches in October and November of 1980.

In a March 2002 decision, the RO determined that new and 
material evidence had not been received to reopen the claims 
of entitlement to service connection for residuals of a back 
injury and residuals of a head injury, to include severe 
headaches, dizziness, and blurred vision.  In this decision, 
the RO cited to VA outpatient treatment reports indicating 
degenerative joint disease of the lumbosacral spine, a 
history of an in-service 1972 head injury, and the use of 
medication for severe headaches.  With regard to both claims, 
however, the RO found that there existed no medical evidence 
establishing a link between the claimed disorders and service 
and, thus, did not reopen the previously denied claims.

The veteran was notified of this unfavorable decision and of 
his right to appeal the decision in March 2002 but did not 
respond within the following year.  The March 2002 rating 
decision is thus "final" pursuant to 38 U.S.C.A. § 7105(c), 
and the question for the Board is whether new and material 
evidence has been received to reopen the veteran's previously 
denied claims since that decision.

Upon a review of the claims file, the Board observes that the 
evidence added since the March 2002 rating decision is 
voluminous.  Specifically, the evidence includes VA treatment 
records and examination reports, dated from April 1980 
through December 2006; private treatment records, dated from 
January to June of 1994 (including records received from the 
Social Security Administration); lay statements, including an 
August 2004 statement from the veteran's spouse; and a 
transcript of his March 2007 VA video conference hearing 
testimony.

The Board has reviewed this evidence and finds that it 
consists of both duplicative and new (in the sense of not 
having been previously submitted into the claims file) 
medical records.  The "new" medical records indicate 
continued treatment for symptomatology corresponding to the 
claimed disorders.  For instance, a January 2006 VA spine 
examination addresses the veteran's degenerative joint 
disease of the lumbar spine and sacroiliac joints, whereas a 
May 2005 VA outpatient record indicates headaches and blurred 
vision and a separate notation of a history of in-service 
head injury.

At the same time, the medical records received since the 
March 2002 rating decision do not serve to substantiate the 
"unestablished fact" of current back or head injury 
disorders that are etiologically linked to service and, 
accordingly, they do not raise a reasonable possibility of 
substantiating the claims.  The examiner who conducted the 
January 2006 VA spine examination reviewed the veteran's 
claims file and found that it was "less likely than not that 
the condition while in service is related to the current back 
condition," given that the veteran did not seek medical care 
beyond the initial in-service injury in 1969 and was not 
shown to have a lumbar spine disorder on subsequent 
evaluations. 

The newly received medical records also contain no opinions 
suggesting a causal link between such symptoms as headaches, 
dizziness, and blurred vision and an in-service head injury.  
Several VA treatment records suggest a causal link between 
hypopituitarism and hypothyroidism and the previous head 
injury, but the veteran's current claim does not concern 
those two diagnoses.

Absent competent medical evidence of an etiological link 
between current back and head injury disorders and service, 
this medical evidence cannot be deemed "material."

The Board has also considered the lay evidence of record and 
notes that the veteran discussed both disorders during his 
March 2007 hearing, during which he linked both disorders 
back to in-service injuries.  Also, the veteran's spouse, in 
her August 2004 statement, reiterated the veteran's history 
of a back injury in 1967, with subsequent problems ever 
since.  

Nevertheless, the "unestablished fact" of a causal link 
between current back and head injury disorders and service 
must supported by competent medical evidence of causation, 
and lay statements alone are not sufficient to establish such 
causation.  Neither the veteran nor his spouse has been shown 
to possess the requisite training, credentials, or expertise 
needed to render a medical diagnosis or a competent medical 
opinion.

Accordingly, the aforementioned lay statements and testimony 
do not constitute medical evidence and lack probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996).  As this evidence is devoid of 
probative value, it cannot be considered "material."

In summary, much of the medical evidence received since the 
March 2002 decision is "new," in the sense that this 
evidence is not merely duplicative of evidence of record at 
the time of that decision.  Nonetheless, the evidence which 
is actually "new" does not serve to establish a causal 
relationship (which had not previously been established) 
between current back or head injury disorders and service, 
and, as such, does not raise a reasonable possibility of 
substantiating the claims.

Consequently, VA has not received new and material evidence 
to reopen the veteran's claims of entitlement to service 
connection for residuals of a back injury or residuals of a 
head injury, to include headaches, dizziness, and blurred 
vision, and this appeal must be denied as to those claims.

III.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disorder

The veteran's initial claim for entitlement to service 
connection for residuals of a stomach injury was denied in a 
November 1980 rating decision on the basis of the absence of 
a current residual disability.  The veteran appealed this 
decision to the Board, but the Board, in a September 1981 
decision, also denied the claim on the same basis.  This 
Board decision is final under 38 U.S.C.A. § 7104(a), and the 
question for the Board is whether new and material evidence 
has been received to reopen the veteran's previously denied 
claim since the September 1981 decision.

In this regard, the Board notes that the veteran has received 
extensive private treatment for upper gastrointestinal 
symptomatology since the September 1981 Board decision, 
including a hiatal hernia in May 1994 and multiple small 
antal ulcers, as shown by an esophagogastroduodenoscopy 
(EDG), in June 1994.  Multiple subsequent VA treatment 
records also contain references to a history of 
gastroesophageal reflux disease (GERD).

The establishment of these diagnoses, not previously 
indicated in the claims file as of September 1981, but viewed 
in the context of the veteran's in-service treatment for 
gastritis and other upper gastrointestinal complaints, raises 
a reasonable possibility of establishing the veteran's 
previously denied claim of service connection for a stomach 
disorder.  Accordingly, in view of 38 C.F.R. § 3.156(a), that 
claim is reopened.

As described in further detail below, the veteran's claim of 
service connection for a stomach disorder requires additional 
development before a final Board determination can be made on 
this claim, and that development will be accomplished on 
remand.

IV.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder
  
In this case, the veteran's initial claim of service 
connection for a "nervous condition" was denied in a 
November 1980 rating decision on the basis of a September 
1980 VA psychiatric examination establishing only the 
diagnoses of a somatization reaction and compensation 
neurosis.  The veteran appealed this decision to the Board, 
but, in a September 1981 decision, the Board also denied the 
claim on the same basis.  This Board decision is final under 
38 U.S.C.A. § 7104(a).

Subsequently, in a March 2002 decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim for entitlement to service connection for a 
"nervous condition," to include depression, anxiety, and 
dysthymic disorder.  In this decision, the RO cited to VA 
outpatient treatment reports indicating continuous therapy 
for dysthymic disorder.  The RO, however, found that there 
existed no medical opinion establishing a link between the 
claimed disorder and service and, accordingly, did not reopen 
the previously denied claim.

The evidence added to the claims file since the March 2002 
rating decision includes a February 2005 outpatient treatment 
note from a VA psychiatrist.  This psychiatrist noted the 
veteran's report of "hearing 'voices of people in the 
Philippines talking'" and indicated that these voices now 
seemed to be almost constantly present.  In rendering an 
impression, the psychiatrist noted an "[i]dentified stressor 
leading to tension and recurrent [d]epression[-] related 
[symptoms] and identified hallucinatory experiences."

In the present case, the veteran served in the United States 
Navy, received the Vietnam Service Medal (indicating his 
presence in Southeast Asia and/or the offshore waters), and 
was treated for depression and other mental health complaints 
during service.  The February 2005 record indicating the 
veteran's "hallucinatory experiences," viewed in the 
context of his frequent in-service mental health treatment, 
raises a reasonable possibility of establishing his 
previously denied claim of service connection for a 
psychiatric disorder, to include depression, anxiety, and 
dysthymic disorder.  Accordingly, in view of 38 C.F.R. 
§ 3.156(a), that claim is reopened.

As described in further detail below, the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
requires additional development before a final Board 
determination can be made on this claim, and that development 
will be accomplished on remand.


ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for residuals of 
a back injury, the appeal is denied as to that issue.

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for residuals of 
a head injury, to include headaches, dizziness, and blurred 
vision, the appeal is denied as to that issue.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a stomach disorder; 
to this extent only, the appeal is granted.

New and material evidence has been received to reopen a claim 
of service connection for a psychiatric disorder, to include 
depression, anxiety, and dysthymic disorder; to this extent 
only, the appeal is granted.


REMAND

As indicated above, the veteran has now been treated 
subsequent to service for multiple upper gastrointestinal and 
psychiatric disorders.  He also was treated for multiple 
stomach problems (with a June 1978 EGD showing gastritis) and 
for depression during service.  In view of this long 
treatment history, the Board finds that VA gastrointestinal 
and psychiatric examinations addressing the nature and 
etiology of the veteran's claimed disorders are "necessary" 
under 38 U.S.C.A. § 5103A(d).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As to the claim of regarding service connection for PTSD, the 
Board notes that a diagnosis of this disorder is currently 
indicated in the veteran's post-service mental health 
records.  The veteran has also reported several stressors, 
several of which could plausibly be corroborated pending 
further development.  Notably, in a May 2000 VA treatment 
record, he reported that his symptoms started after "an 
aircraft accident" in 1972.  Also, in response to a January 
2005 VA questionnaire, he reported being part of a recovery 
team recovering human remains in 1960.  

The Board finds that further efforts should be made to attain 
specific information (e.g., exact dates, locations) about 
these stressors from the veteran and that the United States 
Joint Services Records Research Center (JSRRC) (previously 
the U.S. Armed Services Center for Research of Unit Records) 
should be contacted and requested to provide records for the 
units that the veteran served with in 1960 and 1972, as such 
records may contain information corroborating his claimed 
stressors.  This action should be taken prior to a final 
adjudication of the claim of service connection for PTSD.

In regard to the claim for service connection for sleep 
apnea, the Board notes that, in his initial August 2004 
claim, the veteran asserted that this disorder was 
"associated with" high blood pressure.  As service 
connection is presently in effect for hypertension, this 
claim should be reconsidered on a secondary service 
connection basis under 38 C.F.R. § 3.310; to date, however, 
the RO has only considered the claim on a direct service 
connection basis.  The Board also notes that, during service 
in August 1977, the veteran reported insomnia for the past 
four months, and a VA examination addressing the nature and 
etiology of his claimed sleep apnea would be helpful in 
adjudicating this claim given this history of sleep problems 
during service.

Finally, the Board notes that, in his March 2007 hearing 
testimony, the veteran reported current treatment for several 
of his claimed disorders at multiple locations.  
Specifically, he noted treatment from "the Mental Health 
Clinic" in Ashton, South Carolina for PTSD and depression, 
and at the Ashville, North Carolina VA Medical Center (VAMC) 
for PTSD, depression, ulcers, and sleep apnea.  Efforts 
should be made to obtain any outstanding records of such 
treatment.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  He should be specifically 
requested to provide a signed release 
form, with full address information, for 
the mental health facility from which he 
has received treatment in Ashton, South 
Carolina.

As to his PTSD claim, the veteran should 
be requested to provide as much 
information as possible about his claimed 
stressors.  Specifically, he should be 
asked to provide further information as 
to dates, locations, individuals 
involved, naval vessels on which he 
served, and any other relevant facts.

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, all records of pertinent 
medical treatment which are not currently 
associated with the veteran's claims file 
should be requested, including records 
from the Ashville VAMC that are dated 
since December 2006.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  A request should also be made to the 
JSRRC to: (1) corroborate all stressors 
reported by the veteran, specifically 
those from 1960 and 1972; and (2) provide 
unit records for the naval units that the 
veteran served with at the time of his 
claimed stressors, as well as any 
relevant ships' logs.  All responses from 
the JSRRC must be added to the claims 
file.

4.  Then, the veteran should be afforded 
a VA gastrointestinal examination, with 
an appropriate examiner, to determine the 
nature and etiology of his claimed 
stomach disorder.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to each current 
upper gastrointestinal disorder.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that each current 
disorder, if present, is etiologically 
related to the veteran's period of active 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  The veteran should also be afforded a 
VA psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of his claimed 
psychiatric disorder.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  The examiner 
should specifically review the response 
from JSRRC to have a full understanding 
of any verified inservice stressor 
events.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for each current psychiatric 
disorder.  The examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that each 
current psychiatric disorder, if present, 
is etiologically related to the veteran's 
period of active service.  If, and only 
if, a reported inservice stressor event 
is verified, the examiner should indicate 
whether it is at least as likely as not 
that the veteran has a diagnosis of PTSD 
related to a verified stressor event.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

6.  Additionally, the veteran should be 
afforded a VA pulmonary examination, with 
an appropriate examiner, to determine the 
nature and etiology of his claimed sleep 
apnea.  The veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the veteran's current 
sleep apnea, if present, (1) is 
etiologically related to his period of 
active service, or (2) was caused or 
permanently worsened as a consequence of 
his service-connected hypertension.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

7.  After completion of the above 
development, the RO should readjudicate 
the veteran's claims for entitlement to 
service connection for a stomach 
disorder; a psychiatric disorder; PTSD; 
and sleep apnea, claimed as secondary to 
his service-connected hypertension.  If 
the determination of any of these claims 
remains unfavorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The purpose of this remand is to comply with governing 
adjudicative procedures and to assist the veteran in the 
development of his claims.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


